DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 8/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “thickness of up to 0.03 mm (0.0015 inches)” in line 2.  0.03 mm does not equal 0.0015 inches.  0.03 mm equals 0.0012 inches.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “thickness of up to 0.061 (0.002 inches)” in line 3.  The “0.061” does not include a measurement parameter.  Also, claim 13 recites “0.061 (0.002 inches)” in line 3 and “0.03 mm (0.002 inches)” in line 8.  0.03 mm equals 0.0012 inches.  Also, both lines 3 and 8 recite 0.002 inches with different measurements.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                                                                                                                                                                                                                                                                                                                                                                                                      
Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US Patent Application No. 2016/0016126).
Regarding claim 1, Zhang et al. teach an ePTFE composite (page 1, paragraph [0005]) comprising a first layer of ePTFE (page 1, paragraph [0005]), a nonwoven layer (page 3, paragraph [0034]) and a second layer of ePTFE (page 1, paragraph [0005]), wherein a major surface of the first layer of ePTFE is in contact with a first major surface of the nonwoven layer (page 1, paragraph [0005], page 2, paragraph [0033], page 3, paragraph [0034]), and wherein a first major surface of the second layer of ePTFE is in contact with a second major surface of the nonwoven layer (page 1, paragraph [0005], page 2, paragraph [0033], page 3, paragraph [0034]).
Regarding claim 2, Zhang et al. teach wherein the first layer of ePTFE is laminated to the first major surface of the nonwoven layer (page 1, paragraph [0005], page 2, paragraph [0033], page 3, paragraph [0034]), and wherein the first major surface of the second layer of ePTFE is laminated to the second major surface of the nonwoven layer (page 1, paragraph [0005], page 2, paragraph [0033], page 3, paragraph [0034]).
Regarding claim 9, Zhang et al. teach wherein the nonwoven layer has a thickness of about 1 microns to about 100 microns, from about 1 microns to about 75 microns, or from about 1 microns to about 50 microns, or from about 1 microns to about 25 microns which read on Applicant’s claimed range of up to 0.5 mm (page 3, paragraph [0034]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application No. 2016/0016126) in view of Farzana et al. (US Patent Application No. 2012/0048800).
Zhang et al. are relied upon as disclosed above.
Regarding claim 3, Zhang et al. fail to teach wherein the first layer of PTFE has a pore size of up to 0.2 microns; has a thickness in a range of 0.001 mm to 0.1 mm; and/or has an average airflow in a range of 0.05 cfm/min/sq ft at 0.5 inches of water to 0.5 cfm/min/sq ft at 0.5 inches of water.  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed range of up to 0.2 microns (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of 0.001 mm to 0.1 mm (page 2, paragraph [0017]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]).
Regarding claim 4, Zhang et al. fail to teach wherein the first layer of ePTFE has a 0.07 micron pore size, a thickness of up to 0.06096 mm (0.0024 inches), and an average airflow of 0.3 cfm/min/sq ft at 0.5 inches of water (31 L/hour/cm2 at 70 mbar).  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed 0.07 micron pore size (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of up to 0.06096 mm (page 2, paragraph [0017]).
Farzana et al. teach wherein the first layer of ePTFE has an air permeability of less than 10 liters/m2s.  Farzana et al. do not disclose wherein the average airflow is 0.3 cfm/min/sq ft at 0.5 inches of water (31 L/hour/cm2 at 70 mbar).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airflow involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airflow of Farzana et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]) and modify the airflow of Zhang et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
Regarding claim 5, Zhang et al. fail to teach wherein the first layer of ePTFE has a 0.2 micron pore size, a thickness of up to 0.0031 inches, and an average airflow of 0.23 cfm/min/sq ft at 0.5 inches of water (24 L/hour/cm2 at 70 mbar).  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed 0.2 micron pore size (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of up to 0.0031 inches (page 2, paragraph [0017]).
Farzana et al. teach wherein the first layer of ePTFE has an air permeability of less than 10 liters/m2s.  Farzana et al. do not disclose wherein the average airflow is 0.23 cfm/min/sq ft at 0.5 inches of water (24 L/hour/cm2 at 70 mbar).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airflow involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airflow of Farzana et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]) and modify the airflow of Zhang et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
Regarding claim 6, Zhang et al. fail to teach wherein the first layer of ePTFE has a pore size of at least 1 micron and up to 5 microns; has a thickness in a range of 0.001 mm to 0.1 mm; and/or has an average airflow in a range of 0.05 cfm/min/sq ft at 0.5 inches of water to 10 cfm/min/sq ft at 0.5 inches of water.  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed range of at least 1 micron and up to 5 microns (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of 0.001 mm to 0.1 mm (page 2, paragraph [0017]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]).
Regarding claim 7, Zhang et al. fail to teach wherein the first layer of ePTFE has a 1.5 micron pore size, a thickness of up to 0.03 mm (0.0015 inches), and an average airflow of 7 cfm/min/sq ft at 0.5 inches of water (720 L/hour/cm2 at 70 mbar).  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed 1.5 micron pore size (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of up to 0.03 mm (0.0015 inches) (page 2, paragraph [0017]).
Farzana et al. teach wherein the first layer of ePTFE has an air permeability of less than 10 liters/m2s.  Farzana et al. do not disclose wherein the average airflow is 7 cfm/min/sq ft at 0.5 inches of water (720 L/hour/cm2 at 70 mbar).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airflow involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airflow of Farzana et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]) and modify the airflow of Zhang et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
Regarding claim 11, Zhang et al. fail to teach wherein the second layer of ePTFE has a pore size of at least 1 micron and up to 5 microns, has a thickness in a range of 0.001 mm to 0.1 mm; and/or has an average airflow in a range of 0.05 cfm/min at 0.5 inches of water to 10 cfm/min/sq ft at 0.5 inches of water.  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed range of at least 1 micron and up to 5 microns (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of 0.001 mm to 0.1 mm (page 2, paragraph [0017]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]).
Regarding claim 12, Zhang et al. fail to teach wherein the second layer of ePTFE has a 1.5 micron pore size, a thickness of up to 0.03 mm (0.0015 inches), and an average airflow of 7 cfm/min/sq ft at 0.5 inches of water (720 L/hour/cm2 at 70 mbar).  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed 1.5 micron pore size (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of up to 0.03 mm (0.0015 inches) (page 2, paragraph [0017]).
Farzana et al. teach wherein the first layer of ePTFE has an air permeability of less than 10 liters/m2s.  Farzana et al. do not disclose wherein the average airflow is 7 cfm/min/sq ft at 0.5 inches of water (720 L/hour/cm2 at 70 mbar).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airflow involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airflow of Farzana et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]) and modify the airflow of Zhang et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
Regarding claim 14, Zhang et al. fail to teach wherein a second major surface of the second layer of ePTFE is attached to a plastic.  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein a second major surface of the second layer of ePTFE is attached to a plastic (page 3, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the second layer of ePTFE to a plastic in order to form a substrate of backer media for the material (Farzana et al., page 3, paragraph [0024]).
Regarding claim 16, Zhang et al. fail to teach wherein a second major surface of the second layer of ePTFE is attached to a plastic.  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein a second major surface of the second layer of ePTFE is attached to a plastic (page 3, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the second layer of ePTFE to a plastic in order to form a substrate of backer media for the material (Farzana et al., page 3, paragraph [0024]).
The limitation “aseptic connector" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The ePTFE composite of Zhang et al., as modified by Farzana et al., is capable of being used as an aseptic connector in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application No. 2016/0016126) in view of Velpari et al. (US Patent Application No. 2012/0017763).
Zhang et al. are relied upon as disclosed above.
Regarding claim 8, Zhang et al. fail to teach wherein the nonwoven layer comprises a nonwoven spunbonded polyester.  However, Velpari et al. teach a PTFE composite (page 4, paragraph [0053]) comprising a first layer of PTFE (page 4, paragraph [0053]) and a nonwoven layer (page 4, paragraph [0047]), wherein the nonwoven layer comprising a nonwoven polyester (page 4, paragraph [0049]).
The product-by-process limitation “spunbonded” would not be expected to impart distinctive structural characteristics to the nonwoven layer.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the nonwoven layer of Velpari et al. possesses the same characteristics as the Applicant’s claimed nonwoven layer.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven polyester of Velpari et al. in the ePTFE composite of Zhang et al. in order to minimize pressure drop across the fabric (Velpari et al., page 4, paragraph [0055]).
Regarding claim 10, Zhang et al. fail to teach wherein the nonwoven layer comprises a nonwoven spunbonded polyester having a basis weight of 60 gsm, and a thickness of up to 0.25 mm (0.01 inches).  However, Velpari et al. teach a PTFE composite (page 4, paragraph [0053]) comprising a first layer of PTFE (page 4, paragraph [0053]) and a nonwoven layer (page 4, paragraph [0047]), wherein the nonwoven layer comprising a nonwoven polyester (page 4, paragraph [0049]) having a weight of at least about 1 oz/yd2 which reads on Applicant’s claimed 60 gsm (page 4, paragraph [0054]) and a thickness of up to about 0.2 inch which reads on Applicant’s claimed range of up to 0.25 mm (0.01 inches) (page 4, paragraph [0054]).
The product-by-process limitation “spunbonded” would not be expected to impart distinctive structural characteristics to the nonwoven layer.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the nonwoven layer of Velpari et al. possesses the same characteristics as the Applicant’s claimed nonwoven layer.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven polyester of Velpari et al. in the ePTFE composite of Zhang et al. in order to minimize pressure drop across the fabric (Velpari et al., page 4, paragraph [0055]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application No. 2016/0016126) in view of Farzana et al. (US Patent Application No. 2012/0048800), in further view of Velpari et al. (US Patent Application No. 2012/0017763).
Regarding claim 13, Zhang et al. teach an ePTFE composite (page 1, paragraph [0005]) comprising a first layer of ePTFE (page 1, paragraph [0005]), a nonwoven layer (page 3, paragraph [0034]) and a second layer of ePTFE (page 1, paragraph [0005]), wherein a major surface of the first layer of ePTFE is in contact with a first major surface of the nonwoven layer (page 1, paragraph [0005], page 2, paragraph [0033], page 3, paragraph [0034]), wherein a first major surface of the first layer of ePTFE is heat laminated to a first major surface of the nonwoven layer, and wherein a first major surface of the second layer of ePTFE is heat laminated to a second major surface of the nonwoven layer (page 1, paragraph [0005], page 2, paragraph [0033], page 3, paragraph [0034]).
Zhang et al. fail to teach wherein the first layer of ePTFE has a 0.07 micron pore size, a thickness of up to 0.061 (0.002 inches), and an average airflow of 0.3 cfm/min/sq ft at 0.5 inches of water (31 L/hour/cm2 at 70 mbar) and the second layer of ePTFE has a 1.5 micron pore size, a thickness of up to 0.03 mm (0.002 inches), and an average airflow of 7 cfm/min/sq ft at 0.5 inches of water (720 L/hour/cm2 at 70 mbar).  However, Farzana et al. teach an ePTFE composite (page 1, paragraph [0007]) comprising a first layer of ePTFE and a second layer of ePTFE (page 1, paragraph [0007]), wherein the first layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed 0.07 micron pore size (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of up to 0.061 (0.002 inches) (page 2, paragraph [0017]) and wherein the second layer of ePTFE has a pore size of up to about 20 micrometers which reads on Applicant’s claimed 1.5 micron pore size (page 2, paragraph [0017]) and has a thickness in a range of about 2.5 to about 250 micrometers (= about 0.0025 to about 0.25 mm) which reads on Applicant’s claimed range of up to 0.03 mm (0.002 inches) (page 2, paragraph [0017])
Farzana et al. teach wherein the first layer of ePTFE has an air permeability of less than 10 liters/m2s.  Farzana et al. do not disclose wherein the first layer of ePTFE has an average airflow of 0.3 cfm/min/sq ft at 0.5 inches of water (31 L/hour/cm2 at 70 mbar) and the second layer of ePTFE has an average airflow of 7 cfm/min/sq ft at 0.5 inches of water (720 L/hour/cm2 at 70 mbar).  
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in airflow involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the airflow of Farzana et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size and thickness of the first layer of Zhang et al. to that of Farzana et al. in order to provide desired physical and chemical properties of the composite material and desired intended application for the composite material (Farzana et al., page 2, paragraph [0017]) and modify the airflow of Zhang et al. in order to promote performance factors which are important for various membrane applications (Farzana et al., page 3, paragraph [0021]).
Zhang et al. fail to teach wherein the nonwoven layer comprises a nonwoven spunbonded polyester having a basis weight of 60 gsm, and a thickness of up to 0.25 mm (0.01 inches).  However, Velpari et al. teach a PTFE composite (page 4, paragraph [0053]) comprising a first layer of PTFE (page 4, paragraph [0053]) and a nonwoven layer (page 4, paragraph [0047]), wherein the nonwoven layer comprising a nonwoven polyester (page 4, paragraph [0049]) having a weight of at least about 1 oz/yd2 which reads on Applicant’s claimed 60 gsm (page 4, paragraph [0054]) and a thickness of up to about 0.2 inch which reads on Applicant’s claimed range of up to 0.25 mm (0.01 inches) (page 4, paragraph [0054]).
The product-by-process limitation “spunbonded” would not be expected to impart distinctive structural characteristics to the nonwoven layer.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the nonwoven layer of Velpari et al. possesses the same characteristics as the Applicant’s claimed nonwoven layer.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven polyester of Velpari et al. in the ePTFE composite of Zhang et al. in order to minimize pressure drop across the fabric (Velpari et al., page 4, paragraph [0055]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application No. 2016/0016126) in view of Farzana et al. (US Patent Application No. 2012/0048800), in further view of Williams et al. (US Patent Application No. 2013/0289517).
Zhang et al. and Farzana are relied upon as disclosed above.
Regarding claim 15, Zhang et al. fail to teach wherein the plastic comprises polycarbonate.  However, Williams et al. teach an ePTFE composite (page 6, paragraphs [0092], [0093]) comprising polycarbonate (page 6, paragraph [0091]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polycarbonate of Williams et al. in the ePTFE composite of Zhang et al. in order to cover the material (Williams et al., page 6, paragraph [0091]).
Regarding claim 16, Zhang et al. fail to teach an aseptic connector comprising the composition of claim 14.  However, Williams et al. an aseptic connector comprising ePTFE (page 6, paragraphs [0091]-[0093]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use ePTFE composite of Zhang et al. in an aseptic connector as that of Williams et al., in order to connect two or more sterilized fluid pathways (Williams et al., page 1, paragraph [0001]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/26/2022